DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/15/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 8 are objected to because of the following informalities:  
Claim 1 reads “the device” in line 12.  It should read “the computing device”.
Claim 8 reads “the device” in line 6.  It should read “the computing device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 (dependent on Claim 1) recites the limitation "the first application" in line 1.  There is insufficient antecedent basis for this limitation in the claim because although Claim 1 recites “a number of applications” it does not define “a first application”.
Claim 13 recites “the network adapter” in lines 6, 9-10.  There is insufficient antecedent basis for this limitation in the claim because Independent Claim 13 does not define “a network adapter” in the previous limitations.
Claim 13 recites “the network” in lines 7, 11-12.  There is insufficient antecedent basis for this limitation in the claim because Independent Claim 13 does not define “a network” in the previous limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0062934 (Zhao).

Regarding Claim 8:
Zhao teaches A non-transitory machine-readable storage medium having stored thereon machine-readable instructions (Fig 1, [0017] controller 106 is embodied as a central processing 
determine a computing device (Fig 1, mobile station 102) is executing a number of applications ([0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410));  One application is determined to be executing.
determine at least one test from a plurality of tests to send to a network ([0042] When the mobile device performs scanning operations to identify available wireless networks, it also identifies available quality of service data associated with each wireless network.  Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410).  [0056] The mobile device performs a scanning operation to identify a plurality of a wireless networks available in its coverage area. One of the identified wireless networks is selected for communication based on a match between its available quality of service and the quality of service criterion associated with the executed software application).   For each application a test is performed based on the classification of the test (plurality of tests).).
perform at least one of the plurality of tests ([0042] Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410).   [0051] When an application is executed, the application's 
and determine a network adapter (ie. selecting a wireless network) of the network (Fig 1, Network 104) to be used by the device (Fig 1, mobile station 102) based on the at least one test performed ([0042] Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0053] Fig 5, selecting a wireless network for communication based on quality of service criteria associated with an application.  Each software application is associated with different quality of service (QoS) criteria for data communications through a wireless communication network).   Specification states, [0009] "Available network adapters may include Ethernet, WLAN, WWAN, WIGIG. A computing device is able to determine which network adapter of the available network adapters has the shortest response time and which network adapter of the available network adapters has the fastest throughput".  Therefore, an available wireless network is equated to a network adapter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0062934 (Zhao) in view of US PGPub 2012/0122461 (Hossain).

Regarding Claim 1:
Zhao teaches A computing device (Fig 1, mobile station 102), comprising: 	
a processing resource (Fig 1, [0017] controller 106 is embodied as a central processing unit (CPU) which resides on mobile station 102);
and a memory resource storing machine-readable instructions (Fig 1, [0017] controller 106 is embodied as a central processing unit (CPU) which runs operating system software in a memory component.  [0030] Fig 2, Mobile station 202 includes a microprocessor 238 (controller 106 of FIG. 1) which controls overall operation of mobile station 202. Such control includes network selection techniques of the present disclosure) to cause the processing resource to:
determine a computing device (Fig 1, mobile station 102) is executing a number of applications ([0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410));  One application is determined to be executing.
classify the number of applications ([0037] Each application 302 is classified into one of a plurality of different traffic classes 350, each traffic class being associated with a different 
determine at least one test from a plurality of tests to send to a network ([0042] When the mobile device performs scanning operations to identify available wireless networks, it also identifies available quality of service data associated with each wireless network.  Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410).  [0056] The mobile device performs a scanning operation to identify a plurality of a wireless networks available in its coverage area. One of the identified wireless networks is selected for communication based on a match between its available quality of service and the quality of service criterion associated with the executed software application).   For each application a test is performed based on the classification of the test (plurality of tests).
perform the at least one test from the plurality of tests ([0042] Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410).   [0051] When an application is executed, the application's minimum required user data rate and the end user's minimum acceptable data rate are compared with the system's available minimum and maximum bandwidths in the single link direction. Such comparison is used to decide whether the system should be selected to provide service for the application);

Zhao teaches on prioritization of the network connections that were discovered based on the classification of the applications but is silent on prioritizing the number of applications based on the classification of the number of applications and determine at least one test from a plurality of tests to send to a network based on the prioritization of the applications.
Hossain teaches, in the same field of endeavor, manage communications resources for a mobile device, Abstract.
Hossain also teaches prioritize the number of applications based on the classification of the number of applications ([0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level);
determine at least one test from a plurality of tests to send to a network based on the prioritization of the applications (Fig 5, "Receive Class Parameter" step 503, "Receive Data 
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Zhao per Hossain, so as to include prioritize the number of applications based on the classification of the number of applications; determine at least one test from a plurality of tests to send to a network based on the prioritization of the applications.  It would have been advantageous to include these details as discussed above as it would allow the invention to implement policy decisions which allow the user to set priority of one application over the other which gives customization/flexibility for the user.  See Hossain, [0078] “determining a priority level for an application 105-p:  override rules may reflect policy decisions, such as prioritizing user selections over automatic selections, prioritizing phone calls over browser sessions”.

Regarding Claim 2:
Zhao (as modified by Hossain) teaches the invention of Claim 1 as described.
Zhao teaches wherein the first application from the number of applications is classified as an instant application (ie. conversational, streaming and interactive traffic) and a second application from the number of applications is classified as a non-instant application (ie. background traffic) ([0038] In the detailed present embodiment, the different traffic classes 350 include a conversational traffic class 304, a streaming traffic class 306, an interactive traffic class 308, and a background traffic class 310.  [0044] the applications may include a traditional voice call application, a video player application, an audio player application, a video game 

Regarding Claim 3:
Zhao (as modified by Hossain) teaches the invention of Claim 2 as described.
Zhao teaches on prioritization of the network connections that were discovered based on the classification of the applications but is silent on wherein the instant application has a higher priority than the non-instant application.
Hossain teaches wherein the instant application (ie. phone call) has a higher priority than the non-instant application (ie. browser) ([0078] determining a priority level for an application 105-p:  override rules may reflect policy decisions, such as prioritizing user selections over automatic selections, prioritizing phone calls over browser sessions).  The instant application (phone call) has a higher priority than the non-instant application (browser).
The motivation to combine Zhao with Hossain is the same as for Claim 1.

Regarding Claim 9:
Zhao teaches the invention of Claim 8 as described.
Zhao teaches on prioritization of the network connections that were discovered based on the classification of the applications but is silent determine at least one test from the plurality of tests to send to the network based on the prioritization of the number of applications.
Hossain teaches determine at least one test from the plurality of tests to send to the network based on the prioritization of the number of applications (Fig 5, "Receive Class 
The motivation to combine Zhao with Hossain is the same as for Claim 1.

Regarding Claim 11:
Zhao teaches the invention of Claim 8 as described.
Zhao teaches that the quality of service criteria may include a bandwidth criterion, a delay criterion, a delay variation criterion, and a data loss criterion.  One of the identified wireless networks is selected for communication based on a match between its available quality of service and the quality of service criterion associated with the executed software application ([0056]).  Zhao is silent on determine when the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network.
Fok teaches determine when the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network ([0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level, in addition to the other parameters utilized by the data service manager 104).
The motivation to combine Zhao with Fok is the same as for Claim 6.


Zhao (as modified by Hossain) teaches the invention of Claim 11 as described.
Zhao teaches on prioritization of the network connections that were discovered based on the classification of the applications but is silent on wherein to determine whether the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network is based on a prioritization of the number of applications.
Hossain teaches wherein to determine whether the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network is based on a prioritization of the number of applications ([0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level, in addition to the other parameters utilized by the data service manager 104). 
The motivation to combine Zhao with Hossain is the same as for Claim 1.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0062934 (Zhao) in view of US PGPub 2012/0122461 (Hossain) further in view of US PGPub 2015/0373574 (Gordon).


Zhao (as modified by Hossain) teaches the invention of Claim 1 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network.
Gordon teaches, in the same field of endeavor, systems and methods for quality of experience measurement and wireless network recommendation and/or switching, Abstract.
Gordon also teaches wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network ([0165] The QoE system 108 may provide a set of ping responses back to the mobile device 102. Each ping response may be measured to determine a ping time (e.g., a roundtrip time) and/or packet loss).
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Zhao per Gordon, so as to include wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network.  It would have been advantageous to include these details as discussed above as it would allow the invention to predict congestion of the available networks and provide the user with an acceptable network connection experience.  See Gordon, [0043] “measuring congestion, jitter, packet loss, and/or signal quality on a wireless network without passing large amounts of traffic in order to predict an acceptable user experience for a user, where the method may utilize bursts of ping traffic to predict congestion”.


Zhao (as modified by Hossain & Gordon) teaches the invention of Claim 4 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the ping test is performed as a result of the computing device executing an instant application.
Gordon teaches wherein the ping test is performed as a result of the computing device executing an instant application ([0160] The session module 1506 may be configured to determine whether the mobile device 102 is actively using a network (e.g., during a VoIP call, streaming media, and the like). This may help prevent, for example, switching from a cellular network to a Wi-Fi network, or vice versa, when the mobile device 102 is in active network use, thereby preventing interruption of a streaming media session, a VoIP call).  These are equated to instant applications.
The motivation to combine Zhao with Gordon is the same as for Claim 4.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0062934 (Zhao) in view of US PGPub 2015/0373574 (Gordon).

Regarding Claim 10:
Zhao teaches the invention of Claim 8 as described.
Zhao teaches on roaming ([0047]) but is silent on determining at least one test from the plurality of tests to send to the network based on an occurrence of roaming as the number of applications are being executed by the computing device.

The motivation to combine Zhao with Gordon is the same as for Claim 4.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0062934 (Zhao) in view of US PGPub 2012/0122461 (Hossain) further in view of US PGPub 20060198359 (Fok).

Regarding Claim 6:
Zhao (as modified by Hossain) teaches the invention of Claim 1 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test (ie. FTP throughput test) to determine the network adapter of the network with a faster throughput compared to other network adapters of the network.

Fok also teaches wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test (ie. FTP throughput test) to determine the network adapter of the network with a faster throughput compared to other network adapters of the network ([0051] In one embodiment, for example, voice/data performance module 24 may implement test module 108 to execute a test program 10, such as an FTP simulation, which can be used in a script as an automation test to determine a throughput measurement).  FTP TpT is an FTP test for throughput.
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Zhao per Fok, so as to include wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test (ie. FTP throughput test) to determine the network adapter of the network with a faster throughput compared to other network adapters of the network.  It would have been advantageous to include these details as discussed above as it would allow the invention to customize the mobile phone settings for optimization based on the testing data.  See Fok, [0070] “User manager generates performance report and based on this report, operational settings of the respective wireless device may be modified to enhance voice and/or data processing capabilities”.

Regarding Claim 7:
Zhao (as modified by Hossain & Fok) teaches the invention of Claim 6 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the FTP TpT test (ie. FTP 
Fok teaches wherein the FTP TpT test (ie. FTP throughput test) is performed as a result of the computing device executing a non-instant application ([0049] For an application layer protocol, such as the FTP, performance data 28 includes, but is not limited to, data throughput.  [0051] Test module 108 may use the BREWS!Web interface for forward transfer and the BREW!Socket interface for reverse file transfer).  Use of a browser is equated to using a non-instant application.  
The motivation to combine Zhao with Fok is the same as for Claim 6.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0062934 (Zhao) in view of in view of US PGPub 2015/0373574 (Gordon) further in view of US PGPub 20060198359 (Fok).

Regarding Claim 13:
Zhao teaches A method comprising: 	determining a computing device (Fig 1, mobile station 102) is executing a number of applications ([0046] the mobile device compares the quality of service criteria associated with the executed software application with an available quality of service for each of the identified wireless networks (step 410));  One application is determined to be executing.
classifying each of the number of applications as an instant application or a non-instant application ([0037] Each application 302 is classified into one of a plurality of different traffic classes 350, each traffic class being associated with a different quality of service (QoS) 
performing a test based on the classification of the application ([0042] When the mobile device performs scanning operations to identify available wireless networks, it also identifies available quality of service data associated with each wireless network.  Some or all of the available quality of service data may be obtained through actual (test) use of the application through the wireless network.  [0044] the applications may include a traditional voice call application, a video player application, an audio player application, a video game application, a voice-over-IP application, an e-mail application, and an Internet data application. Each software application is associated with different quality of service (QoS) criteria for data communications through a wireless communication network);
wherein the test determines the network adapter with a shorter/faster response time compared to other network adapters of the network ([0056] The quality of service criteria may include, for example, a bandwidth criterion, a delay criterion, a delay variation criterion, and a data loss criterion. The mobile device performs a scanning operation to identify a plurality of a wireless networks available in its coverage area. One of the identified wireless networks is selected for communication based on a match between its available quality of service and the quality of service criterion associated with the executed software application);
and determining a network adapter (ie. selecting a wireless network) of the network (Fig 1, mobile station 102) to be used by the computing device based (Fig 1, mobile station 102) on the test ([0042] Some or all of the available quality of service data may be obtained through 
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on performing a ping test in response to at least one application being an instant application, wherein the ping test determines the network adapter with a shorter response time compared to other network adapters of the network.
Gordon teaches performing a ping test in response to at least one application being an instant application ([0160] The session module 1506 may be configured to determine whether the mobile device 102 is actively using a network (e.g., during a VoIP call, streaming media, and the like). This may help prevent, for example, switching from a cellular network to a Wi-Fi network, or vice versa, when the mobile device 102 is in active network use, thereby preventing interruption of a streaming media session, a VoIP call).  These are equated to instant applications.
wherein the ping test determines the network adapter with a shorter response time compared to other network adapters of the network ([0165] The QoE system 108 may provide a set of ping responses back to the mobile device 102. Each ping response may be measured to determine a ping time (e.g., a roundtrip time) and/or packet loss);

Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on performing a FTP TpT test (ie. FTP throughput test) in response to at least one application being a non-instant application, wherein the FTP TpT test (ie. FTP throughput test) determines the network adapter with a faster throughput compared to other network adapters of the network.
Fok teaches performing a FTP TpT test (ie. FTP throughput test) in response to at least one application being a non-instant application ([0049] For an application layer protocol, such as the FTP, performance data 28 includes, but is not limited to, data throughput.  [0051] Test module 108 may use the BREWS!Web interface for forward transfer and the BREW!Socket interface for reverse file transfer).  Use of a browser is equated to using a non-instant application.  
wherein the FTP TpT test (ie. FTP throughput test) determines the network adapter with a faster throughput compared to other network adapters of the network ([0051] In one embodiment, for example, voice/data performance module 24 may implement test module 108 to execute a test program 10, such as an FTP simulation, which can be used in a script as an automation test to determine a throughput measurement);  FTP TpT is an FTP test for throughput.
The motivation to combine Zhao with Fok is the same as for Claim 6.

Regarding Claim 14:
Zhao (as modified by Gordon & Fok) teaches the invention of Claim 13 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the number of applications 
Fok teaches wherein the number of applications being performed on the computing device is determined by the computing device executing a daemon ([0023] Voice/data performance module 24 collects any voice and or data processing-related performance data 28 including wireless device data values and statistics relating to the processing of voice, text, video, applications.  Additionally, voice/data performance module 24 may collect associated data 54 relevant to performance data 28, including, processing-related information on the specific data applications that were used, the duration of use).  Voice/data performance module 24 is equated to the device executing a daemon.
The motivation to combine Zhao with Fok is the same as for Claim 13.

Regarding Claim 15:
Zhao (as modified by Gordon & Fok) teaches the invention of Claim 13 as described.
Zhao teaches that the quality of service data may be obtained through actual (test) use of the application through the wireless network but is silent on wherein the ping test and the FTP TpT test (ie. FTP throughput test) is performed in response to a daemon sending a ping test packet and a FTP TpT test (ie. FTP throughput test) packet to the network.
Fok teaches wherein the ping test and the FTP TpT test (ie. FTP throughput test) is performed in response to a daemon sending a ping test packet and a FTP TpT test (ie. FTP throughput test) packet to the network ([0051] Test module 108 may use the BREWS!Web interface for forward transfer and the BREW!Socket interface for reverse file transfer.  [0049] 
The motivation to combine Zhao with Fok is the same as for Claim 13.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.J.H/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454